DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed June 3, 2021.  Claims 1, 3-5, 7-10, 15, and 20 are currently amended.  Claims 2 and 6 have been canceled.  Claims 21-23 are newly added.  Claims 1, 3-5, and 7-23 are pending review in this correspondence.

Drawings
The drawings were received on June 3, 2021.  These drawings are acceptable.

Specification
The amendments to the specification were received on June 3, 2021.  These amendments are acceptable.

Response to Amendment
	Objection to the drawings for conflicting reference character depiction is withdrawn in view of applicant’s amendments to the drawings.
	Rejection of claim 15 for being indefinite is withdrawn in view of applicant’s claim amendments and arguments.
	Rejection of claims 1, 13, and 14 for being anticipated by Magnussen, Jr. et al (USP 4,905,526) is withdrawn in view of applicant’s amendments to claim 1.

	 Rejection of claim 1 as being anticipated by Kneucker et al (US 2008/0184823 A1) is withdrawn in view of applicant’s amendments to claim 1.
	Rejection of claims 2-5, 8, 10, and 15-18 as being unpatentable over Kneucker et al (US 2008/0184823 A1) is withdrawn in view of applicant’s amendments to claim 1.

Allowable Subject Matter
Claims 1, 3-5, and 7-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the manual dosing device of the independent claims, specifically: a) wherein the screw connection comprises a thread and a counterthread, wherein the thread is formed on the main body and the counterthread is formed on the fluid discharge unit, wherein the detent connection comprises at least one detent element arranged on the main body, adjacent to the thread, and at least one counterdetent element arranged on the fluid discharge unit, adjacent to the counterthread, and wherein the at least one detent element and the at least one counterdetent element are locked together by screwing the thread and the counterthread together (claim 1); b) that the main body has a radially, elastically deformable threaded connector on which the thread is formed, and on which the at least one detent element is formed, and wherein the fluid discharge unit has a radially elastically deformable, counterthreaded connector, on which the counterthread is formed, and on which the at least one counterdetent element is formed (claim 21); c) that the at least one detent element and the at least one counterdetent element have respective cants that are complementary to one another, by which means of the detent connection can be opened when the screw connection is loosened (claim 22); and d) wherein the main body has at least one axial stop and the fluid discharge .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        June 16, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798